Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 1 of 41




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 16-cv-02137-WJM-KLM

   JENNIFER M. SMITH,

          Plaintiff,

   v.

   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,

          Defendant.

        OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [85]

          Plaintiff originally challenged ICE’s practice to “deny fugitive alien FOIA requesters

   access to the FOIA process when the records requested could assist the alien in continuing to

   evade immigration enforcement efforts.” In July 2017, ICE’s Office of the Principal Legal

   Advisor (“OPLA”) adopted and issued a Standard Operating Procedure (“SOP”) governing

   FOIA requests made by, or on behalf of, fugitive aliens, to replace the challenged practice.    The

   SOP applies only to FOIA requests made directly to ICE, for law enforcement records in the

   databases of ICE’s Office of Enforcement and Removal Operations (“ERO”), the subjects of

   which requests ERO determines are fugitives. For such requests, the SOP provides that “ICE

   FOIA may categorically withhold the fugitive’s law enforcement records or information pursuant

   to FOIA Exemption (b)(7)(A), 5 U.S.C. § 552(b)(7)(A), which permits the withholding of

   records or information compiled for law enforcement purposes to the extent that production of

   law enforcement records or information could reasonably be expected to interfere with law
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 2 of 41




   enforcement proceedings, and the fugitive disentitlement doctrine”; in the response letter, ICE is

   supposed to reference both Exemption 7(A) and the alien’s fugitive status.

          Plaintiff has moved for summary judgment and asks the Court to invalidate both the

   practice and the SOP and to permanently enjoin their application. ECF No. 85.

          Before turning to the merits of Plaintiff’s claims, Defendant must address three issues.

          First, Plaintiff contends that ICE continues to employ the practice and that, by

   maintaining that the practice has been discontinued and replaced by the SOP, Defendant has

   been making misrepresentations to Plaintiff and the Court throughout this litigation. ECF No.

   85 passim.   Plaintiff’s arguments are premised on responses from ICE to two FOIA requests

   made by non-parties. And the response letters from the ICE FOIA office do purport to invoke

   the “practice,” using the same language that was used in the letter denying Plaintiff’s original

   FOIA request.    But Plaintiff is mistaken that those letters mean that the practice does, in fact,

   continue, or that ICE has been “misleading” Plaintiff and the Court for nearly two years.

          As explained below and in the attached declarations, these letters are the result not of

   malfeasance, but an administrative error in failing to update a template letter in the FOIAXpress

   system after the SOP was adopted. Shortly after OPLA issued the SOP, ICE’s FOIA Officer,

   Catrina Pavlik-Keenan, emailed a copy of the SOP to ICE FOIA personnel with the instructions

   to “FOLLOW IMMEDIATELY.”             Pavlik-Keenan Decl. ¶ 11 & Ex. K.        Because the letters on

   which Plaintiff relies her summary judgment motion made it appear that this instruction may not

   have been followed, and that the practice may have continued to be applied, ICE FOIA

   immediately took steps to determine how these letters came to be issued. ICE FOIA found no




                                                     2
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 3 of 41




   indication that ICE FOIA personnel ignored the FOIA Officer’s directive to apply the SOP,

   willfully or inadvertently, in those two or any other instances. Id. ¶ 15.

           Instead, ICE discovered that notwithstanding the adoption of the SOP, and the instruction

   to follow it immediately, ICE FOIA failed to update a letter template for “fugitive” responses in

   the FOIAXpress system after the SOP was adopted. Id. ¶¶ 15-16; Pineiro Decl. ¶ 9.              As a

   result of this (admitted) error, when ICE FOIA responded to a FOIA request submitted on behalf

   of an individual determined by ERO to be a fugitive, ICE generated and sent the wrong letter in

   response to that request, which continued (erroneously) to cite the “practice” as grounds for

   withholding records.    Pavlik-Keenan Decl. ¶¶ 15-16; Pineiro Decl. ¶¶ 8-9.1        The failure to

   upload a new letter template was a mistake, and ICE has now remedied this mistake by

   uploading the new letter template contemplated by the SOP to FOIAXpress and deleting the old

   letter template from FOIAXpress.       Pavlik-Keenan Decl. ¶ 18 & Ex. L; Pineiro Decl. ¶ 9.

           The letters cited by Plaintiff are evidence of ICE’s admitted mistake in failing to upload a

   new letter template to FOIAXpress after the SOP was adopted.          But the letters do not

   “conclusively demonstrate” that ICE continues to apply the practice.        Nor are they part of a

   “cynical[] . . . [attempt] to avoid judicial scrutiny,” evidence that ICE has acted in bad faith, ECF

   No. 85 at 19, or proof that ICE has made “misleading statements to the Court and to plaintiff,

   and . . . acted inconsistently with its representations to the Court,” id. at 15.

           The speculation on which Plaintiff’s summary judgment motion is predicated—about the

   cause of, and ICE’s motivation for, sending these letters—is mistaken.        Plaintiff did not raise


   1
     ICE FOIA analysts use letter templates in FOIAXpress to auto-generate responses to FOIA
   requests. Pavlik-Keenan Decl. ¶ 8. The templates are one tool that ICE FOIA uses to help its
   analysts manage their workloads of processing thousands of requests per year. Id.
                                                      3
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 4 of 41




   the letters, or her claims of misconduct, before the summary judgment deadline. Instead, two

   minutes after Defendant filed its motion for summary judgment, Plaintiff’s counsel emailed the

   letters as part of “Plaintiff’s Supplemental Disclosures,” made “pursuant to Rule[] 26(e).”2

   Plaintiff did not ask about the letters during the Rule 30(b)(6) deposition that she sought and

   received leave from the Court to conduct.    (Both ICE FOIA response letters pre-date the

   deposition.) Plaintiff did not seek leave from the Court to conduct additional discovery into the

   letters, her contention that they “conclusively demonstrate[]” that the practice continues, or her

   claim that they show that Defendant acted to mislead the Court. Nor did Plaintiff otherwise

   raise the letters, or her concerns based thereupon that Defendant “has made inconsistent and

   misleading statements to the Court and to plaintiff,” before the summary judgment deadline.

   ICE’s failure to upload the correct letter template was admittedly a mistake, but it does not show

   that the practice continues, or that ICE has been “misleading” Plaintiff and the Court.

          Second, in its motion for summary judgment, ICE stated that the SOP had only been

   applied to withhold records from fugitive FOIA requesters eight times since July 21, 2017.

   ECF No. 84 at 1, 4 & ¶ 33; ECF No. 84-11 ¶¶ 12-13. This was incorrect. Pavlik-Keenan Decl.

   ¶ 19; Pineiro Decl. ¶¶ 11-12.    Based on its inquiry prompted by the letters attached to

   Plaintiff’s supplemental disclosures, ICE currently believes that the SOP was actually applied to

   withhold records in response to direct requests to ICE from fugitive alien FOIA requesters 333

   times between July 21, 2017 and April 4, 2019. Pavlik-Keenan Decl. ¶ 22.         Defendant

   sincerely apologizes for this error.


   2
     True and correct copies of the cover email transmitting Plaintiff’s Supplemental Disclosures,
   and Plaintiff’s Supplemental Disclosures (excluding the letters, which were attached to
   Plaintiff’s motion), are attached hereto as Exhibit M.
                                                    4
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 5 of 41




           Defendant’s erroneous belief that the SOP had only been applied eight times was based

   on the Department of Homeland Security (“DHS”), 2018 FOIA Report to the Attorney General

   of the United States and the Director of the Office of Government Information Services,3 and a

   coding error in FOIAXpress.     Pavlik-Keenan Decl. ¶¶ 20-21; Pineiro Decl. ¶¶ 13-14. The

   DHS Report reflects that “fugitive disentitlement” was cited by ICE to deny FOIA requests eight

   times in fiscal year 2018.   Pineiro Decl. ¶ 13; Pavlik-Keenan Decl. ¶ 20; DHS FOIA Report at

   7.   To determine whether the SOP had been applied (and the subject of a request’s fugitive

   status invoked as a basis for withholding records) beyond those eight instances, ICE queried

   FOIAXpress for any additional FOIA requests with the final disposition code, “Other – Fugitive

   Status.”   Pavlik-Keenan Decl. ¶ 20; Pineiro Decl. ¶ 13. (ICE FOIA is required to select final

   action disposition codes in FOIAXpress for each FOIA request.     Pavlik-Keenan Decl. ¶ 9.)

   Those searches did not yield any results, leading ICE’s Deputy FOIA Officer to conclude that the

   SOP had only been applied eight times.    Pineiro Decl. ¶ 13; Pavlik-Keenan Decl. ¶ 20.

           Unbeknownst to ICE’s Deputy FOIA Officer, a technical problem that occurred when

   DHS upgraded to a new version of FOIAXpress, which had disabled the “Other – Fugitive

   Status” code and left ICE FOIA analysts unable to select that code, had not been fixed.   Pineiro

   Decl. ¶ 14; Pavlik-Keenan Decl. ¶ 21. Accordingly, when ICE FOIA withheld records in

   response to a FOIA request submitted by or on behalf of a fugitive alien, those instances were

   not accurately coded in FOIAXpress using the “Other – Fugitive Status” designation for tracking




   3
     DHS, 2018 Freedom of Information Act Report to the Attorney General of the United States
   and the Director of the Office of Government Information Services March 2019 (Mar. 2019),
   available at https://www.dhs.gov/foia-annual-reports (last visited Apr. 17, 2019).
                                                   5
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 6 of 41




   purposes, were not reflected in the data used for to the DHS FOIA Report, and did not show up

   in queries for that disposition code. Pavlik-Keenan Decl. ¶ 21; Pineiro Decl. ¶¶ 13-14.

          Once this problem was discovered (the code selection issue has since been fixed), ICE

   FOIA took several steps to determine how many times it had actually invoked an alien’s fugitive

   status in withholding records in response to a FOIA request, including running searches in

   FOIAXpress and manually reviewing records.       Pavlik-Keenan Decl. ¶¶ 21-22.     As a result of

   those inquiries, ICE FOIA believes “fugitive” letters that reflect the withholding of records under

   the SOP were sent in response to 333 of the 111,793 FOIA requests processed by ICE between

   July 21, 2017, and April 4, 2019. Id. ¶ 22.    Again, Defendant apologizes for this error.

          Third, in trying to determine the frequency of the use of the erroneous letter template,

   ICE FOIA discovered one occasion on which ICE FOIA withheld records in response to a FOIA

   request that was referred to ICE from USCIS and sent the erroneous letter template referencing

   the practice and invoking an alien’s fugitive status as the basis for withholding. Id. ¶ 23. This

   was a mistake, as fugitive checks are not supposed to be conducted on referrals from USCIS.

   Id. & Ex. K; ECF No. 84-5 at ICE-1. As explained in Ms. Pavlik-Keenan’s declaration, this

   error appears to have been the result of a timing issue: the underlying request, from September

   2016, was referred to ICE on July 25, 2017, shortly after the SOP was adopted, but before the

   FOIA Officer informed her staff to immediately follow the SOP. Pavlik-Keenan ¶ 23.           The

   error on this FOIA request has been corrected, the request has been re-processed, a corrective

   letter (with new time for appeal) issued, and responsive records released. Id.4


   4
     ICE FOIA also discovered three other instances in which “fugitive” response letters were sent
   to requesters in response to requests that originated with USCIS and were referred to ICE, but no
   records were withheld from those requests. Id. ¶ 24. In other words, those three instances are
                                                   6
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 7 of 41




          Turning to the merits: The SOP has never been applied to any FOIA request submitted

   by Plaintiff, so Plaintiff has suffered no past harm from the SOP.    Nor has Plaintiff presented

   any evidence that she faces an imminent risk of harm by having a FOIA request she submits in

   the future denied under the SOP.    She therefore lacks standing to obtain prospective relief

   invalidating and permanently enjoining the SOP. Infra Part I; ECF No. 84 at 14-16.

          Nor has Plaintiff shown that the SOP is facially invalid.     Plaintiff argues that

   “categorical” withholding under FOIA is “illegal,” but the Supreme Court approved categorical

   withholding of law enforcement records under FOIA Exemption 7(A)—withholding the category

   of documents that might reasonably be expected to interfere with law enforcement

   proceedings—more than 40 years ago. Infra Part I.B.1.         Plaintiff takes issue with the

   inclusion of the phrase “fugitive disentitlement doctrine” in the SOP, but she has not shown that

   the SOP always results in the wrongful withholding of records under FOIA Exemption 7(A),

   whatever else ICE may choose to call it. Infra Part I.B.2.      Plaintiff’s remaining challenges to

   the SOP are not ripe and fail on the merits. Infra Part I.B.3-4.

          As to the claims asking the Court to invalidate the practice and enter a permanent

   injunction prohibiting its application, Plaintiff continues to lack standing for this relief. In

   ruling on Defendant’s motion to dismiss, the Court found it “concerning” that Plaintiff

   “‘regularly’ submits FOIA requests but has alleged only three instances of denial based on the

   Fugitive Practice.”   ECF No. 45 at 11.    Now, after two more years of “regularly” submitting

   FOIA requests, Plaintiff is down to two instances, not three; but only one of those was a request

   that she herself submitted that was administratively exhausted before the operative complaint


   attributable to the selection of the wrong letter template, not a misapplication of the SOP. Id.
                                                     7
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 8 of 41




   filed.   But whether Plaintiff’s case for standing is based on one past request, or two (or three),

   past harm is not enough.    It was Plaintiff’s burden to come forward with evidence showing a

   substantial risk of imminent harm from the practice.     She did not, and her claims to invalidate

   and enjoin the practice should be dismissed for lack of jurisdiction. Infra Part II.A.

            On the merits, Plaintiff is mistaken that the letter she received from ICE on September 3,

   2015, demonstrates that, under the prior practice, ICE denied fugitives access to the FOIA

   process entirely.   Plaintiff asked about the “deny . . . access to the FOIA process” language on

   which she relies in making this argument during ICE’s deposition. In response, ICE stated that

   this portion of the letter was improperly worded, but pointed out that the letter itself reflected

   access to “the FOIA process.”     Plaintiff has not shown that the discontinued practice resulted in

   the wrongful withholding of records under FOIA whenever it was applied. Infra Part II.B.

            The Court should deny Plaintiff’s motion for summary judgment and enter judgment in

   favor of Defendant on Plaintiff’s putative pattern and practice claims.

                 RESPONSE TO MOVANT’S STATEMENT OF MATERIAL FACTS5

            1.     Admit.

            2.     The material cited to support these allegations—about Plaintiff’s “aware[ness] of

   policy changes implemented by the Trump Administration,” ICE’s “significant[] and

   aggressive[] increase” in enforcement efforts, and the “chilling effect on non-citizens”—cannot

   be presented in a form that would be admissible at trial.    Fed. R. Civ. P. 56(c)(2); WJM Revised


   5
     Most of Plaintiff’s statement of material facts is set forth in multi-sentence paragraphs. But
   see WJM Revised Practice Standards § III.E.3 (requiring facts to be set forth “in simple,
   declarative sentences, all of which are separately numbered and paragraphed”). Where
   Defendant is unable to admit or deny multi-sentence paragraphs in their entirety, Defendant will
   respond on a sentence-by-sentence or group-of-sentences basis.
                                                     8
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 9 of 41




   Practice Standards § III.E.4(c). These allegations are not relevant or material to the resolution

   of this case, in which Plaintiff seeks to prove that the SOP and practice are facially invalid and

   asks the Court to invalidate and permanently enjoin them.      Fed. R. Ev. 401, 402; McFadden v.

   Meeker Housing Auth., No. 16-cv-2304-WJM-GPG, 2019 WL 652598, at *1 (D. Colo. Feb. 15,

   2019) (explaining that facts are “material” if they are “essential to proper disposition of the

   claim” “under the relevant substantive law”); Fed. R. Civ. P. 56(a) (referring to “material” facts);

   WJM Revised Practice Standards § III.E.3 (same).       Plaintiff is not competent to testify about

   government policy, ICE’s enforcement efforts (including whether they “significantly and

   aggressively increased”), or the alleged “chilling effect on non-citizens,” and any testimony from

   Plaintiff on these topics would be impermissible hearsay.     Fed. R. Ev. 602, 801, 802.    As to

   the substance of the allegations in the first and third sentences, Defendant lacks knowledge or

   information sufficient to form a belief about the truth of Plaintiff’s awareness of policy changes

   or chilling effects on non-citizens. Plaintiff has not been deposed in this FOIA case, in which

   only limited discovery permitted by the Court was conducted; Plaintiff did not seek leave to

   inquire about administration policy changes or ICE enforcement efforts; and no chilled non-

   citizens have been offered or deposed as witnesses; a deposition of the Plaintiff would be

   required to determine the policies to which this allegation is directed and the level of Plaintiff’s

   awareness thereof, and an identification and deposition of non-citizens who have been chilled

   would be required to determine any chilling they experienced and the cause(s) thereof.       See

   WJM Revised Practice Standards § III.E.4(d). However, because these allegations are

   irrelevant and immaterial to the resolution of this FOIA case, and cannot be presented in

   admissible form, Defendant is not seeking any additional discovery concerning these allegations.


                                                     9
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 10 of 41




   Defendant denies the allegations in the second sentence.     Statistics about ICE enforcement on a

   year-by-year basis, including relative levels of enforcement and criminal violations associated

   with various enforcement practices, are publicly available on ICE’s website and do not support

   Plaintiff’s sweeping characterizations.6

          3.      Admit.

          4.      Admit.

          5.      Deny.       USCIS identified 52 pages of responsive records, which it released to

   Plaintiff subject to applicable FOIA exemptions; in addition, USCIS located potentially

   responsive records that may have originated with ICE, which USCIS referred to ICE FOIA, with

   a copy of Plaintiff’s request, for consideration and a response.   ECF No. 84-2.

          6.      Admit.      See ECF No. 84 at 7 ¶ 9 and ECF No. 84-3 at 1 (addressing the letter

   excerpted by Plaintiff).

          7.      Admit.

          8.      Admit.

          9.      Admit.

          10.     These allegations cannot be presented in a form that would be admissible at trial,

   Fed. R. Civ. P. 56(c)(2); WJM Revised Practice Standards § III.E.4(c), as they are neither

   relevant nor material to the resolution of Plaintiff’s facial challenge, Fed. R. Ev. 401, 402; Fed.

   R. Civ. P. 56(a).   First clause: deny; the “government” did not adjudicate Plaintiff’s FOIA

   appeal, ICE did, and the letter cited by Plaintiff “explain[s]” that ICE is responding to the


   6
     Available via https://www.ice.gov/features/ERO-2018 (last visited May 2, 2019). These
   statistics do not cover the relative “aggressive[ness]” of enforcement efforts across
   administrations.
                                                     10
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 11 of 41




   referred portion of Plaintiff’s original FOIA request and producing records subject to certain

   withholdings.    Second clause: admit, except for “the government,” which is denied as above.

           11.     Admit.    See ECF No. 19-2 (containing the letter to “Ms. Brown”).

           12.     These allegations cannot be presented in a form that would be admissible at trial,

   Fed. R. Civ. P. 56(c)(2); WJM Revised Practice Standards § III.E.4(c), as the procedural history

   is not a material fact relevant to the resolution of Plaintiff’s claims, Fed. R. Ev. 401, 402.   First

   sentence: Admit that ICE moved to dismiss and that mootness was one of the bases for

   dismissal. Deny that mootness was the only basis for dismissal “claim[ed]”; ICE also moved to

   dismiss for lack of standing and the absence of a live case or controversy; in addition, USCIS

   moved to dismiss Plaintiff’s claims against it for lack of standing and failure to state a claim.

   ECF No. 15.     Second sentence: Deny.       Plaintiff amended her complaint to withdraw her claims

   against USCIS, drop her claim for release of records, and add additional allegations concerning

   standing to seek pattern and practice relief. ECF No. 31 & 31-1.        Third sentence: Admit that

   ICE moved to dismiss on the grounds that plaintiff lacks standing.      Deny Plaintiff’s

   characterization of ICE’s argument as based on Plaintiff’s lack of standing “to challenge ICE’s

   illegal policy.” See ECF No. 35 (arguing that Plaintiff lacks standing to seek prospective relief

   because she cannot demonstrate an ongoing or certainly impending future injury redressable by

   the requested relief).

           13.     Admit.

           14.     Admit.

           15.     First sentence: deny.   The SOP does not “provide[] for ‘categorical withholding’

   of records related to a ‘fugitive’ alien.”   The SOP provides that, for FOIA requests submitted


                                                     11
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 12 of 41




   directly to ICE for ERO law enforcement records, the subject of which is identified by ERO to

   be a fugitive as defined in the SOP, “ICE FOIA may categorically withhold the fugitive’s law

   enforcement records or information pursuant to FOIA Exemption (b)(7)(A), . . . which permits

   the withholding of records or information compiled for law enforcement purposes to the extent

   that production of law enforcement records or information could reasonably be expected to

   interfere with law enforcement proceedings, and the fugitive disentitlement doctrine.” ECF No.

   84-7 at ICE-2; Pavlik-Keenan Decl. ¶¶ 12-13.      Remaining sentences: admit.

          16.      Admit.

          17.      First two sentences: deny. ICE no longer applies and does not continue the

   practice.    Pavlik-Keenan Decl. ¶¶ 11, 15-16; Pineiro Decl. ¶¶ 4-9; ECF No. 84-6 ¶ 4; ECF No.

   84-4 at 2 & n.1; see also supra at 2-3.   The October 5, 2018, letter sent to Mr. Harris was not an

   application of the practice, but the result of ICE FOIA’s failure to update the letter template for

   responses sent to fugitive alien FOIA requesters in FOIAXpress. Pavlik-Keenan Decl. ¶¶ 11-

   16; Pineiro Decl. ¶¶ 4-9; see also supra at 2-3. Third and fourth sentences: admit.

          18.      Deny.    The statement in the letter template concerning not processing the FOIA

   request is improperly worded.    ECF No. 84-5 (Exhibit E) at 49:7-8, 50:3-8.      The letter was

   generated as result of ICE FOIA’s failure to upload a new letter template, supra at 2-3 & ¶ 17,

   and in any event reflects that FOIA requests of persons who received the letter were

   “process[ed].” Id. at 49:19-50:1 (They “were afforded access to the FOIA because we received

   a FOIA request, we performed intake on the FOIA request, we sent a search for records to the

   program office, the program office informed us that the individual was a fugitive, and we sent a




                                                    12
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 13 of 41




   letter informing the individual in response to their FOIA request that they were a fugitive.”); see

   also ECF No. 85-6 at 1 (describing the “practice”).

          19.       Admit.    See ECF No. 85-7 (complete copy of the selectively-quoted-from letter).

          20.       Admit.    Supra at 2-3 & ¶ 17 (discussing erroneous letter template).

          21.       Deny.    The letter does not indicate a refusal to process the request, supra ¶ 18,

   nor does it “restate[] ICE’s ‘deny-access-to-FOIA’ practice,” but rather repeats what the ICE

   FOIA letter indicated and advises the requester that the request is being remanded to the ICE

   FOIA office “with instructions to release records pertaining to your client, subject to any

   applicable exemptions under the FOIA,” ECF No. 85-10.

          22.       The material cited to support these allegations—about what other immigration

   attorneys have “indicated,” what “[m]any” other lawyers told Plaintiff, and Plaintiff’s

   “understand[ing]” of what “some of the lawyers may be concerned about”—cannot be presented

   in a form that would be admissible at trial.    Fed. R. Civ. P. 56(c)(2); WJM Revised Practice

   Standards § III.E.4(c). These allegations are not relevant or material to this putative FOIA

   pattern and practice case.    Fed. R. Ev. 401, 402; Fed. R. Civ. P. 56(a). Other, many, or some

   other immigration lawyers are not parties to, or witnesses in, this case; Plaintiff is not competent

   to testify about their experiences, actions, or “concern[s],” and any testimony Plaintiff would

   attempt to offer on these topics would be impermissible hearsay (or hearsay within hearsay in the

   case of testimony about the contents of correspondence received by those lawyers).        Fed. R. Ev.

   602, 801, 802.    As to the substance of the allegations, Defendant lacks knowledge or

   information sufficient to form a belief about the truth.    Neither Plaintiff, nor “other immigration

   attorneys” with whom Plaintiff has communicated, have been deposed in this FOIA case; a


                                                     13
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 14 of 41




   deposition of Plaintiff and identification and depositions of other immigration attorneys with

   whom Plaintiff has communicated would be required to determine the truth of these allegations.

   See WJM Revised Practice Standards § III.E.4(d). However, because these allegations are

   irrelevant and immaterial to the resolution of this case, and cannot otherwise be presented in

   admissible form, Defendant is not seeking any additional discovery.

          23.      The material cited to support these allegations—an opinion about “provision[s] of

   law”—cannot be presented in a form that would be admissible at trial.      Fed. R. Civ. P. 56(c)(2);

   WJM Revised Practice Standards § III.E.4(c). The allegation states an opinion on what the law

   is, which is for the Court to decide, infra ¶ 31 (collecting authority), and the testimony was

   beyond the scope of the topics on which the Court granted Plaintiff leave to conduct a Rule

   30(b)(6) deposition, see ECF No. 73 10-11.     As to the substance of the allegations, Defendants

   admit that ICE so-testified, but deny that this accurately reflects the law. See 5 U.S.C.

   § 552(c)(1)-(3) (providing statutory exclusions permitting an agency, in certain circumstances, to

   “treat the records as not subject to the requirements of [FOIA]”).

          24.      Admit.

          25.      Deny.    The SOP applies only to requests by fugitives for records within the

   ERO’s law enforcement databases, and “categorical” withholding refers to the withholding of the

   category of law enforcement records regarding the fugitive. Pavlik-Keenan Decl. ¶¶ 12-13;

   ECF No. 84-7 at ICE-1-2; ECF No. 84-5 at 33:12-34:25, 69:13-17 (explaining categorical

   withholding).

          26.      The material cited to support these allegations cannot be presented in a form that

   would be admissible at trial.   Fed. R. Civ. P. 56(c)(2); WJM Revised Practice Standards


                                                    14
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 15 of 41




   § III.E.4(c). The allegations are neither relevant nor material to the Court’s determination of

   whether the SOP is facially invalid. Fed. R. Ev. 401, 402.       As to the substance: Admit.

            27.     Deny.    When ICE receives a FOIA request for records of which it is not the

   custodian, it will refer (or “transfer”) the request to the custodial agency, even if the requester is

   a fugitive. Pavlik-Keenan Decl. ¶ 25 & Ex. N (examples of FOIA responses to fugitives

   withholding ICE records and referring to other components for release of their records).        With

   respect to A-Files, ICE is not the custodian of a non-citizen’s A-File, and if it receives a request

   for an A-File, it “transfer[s] that request to the USCIS because they’re the custodian of the A-

   file.”   ECF No. 84-5 at 11:1-7; see also id. at 14:20-22 (“[W]e would transfer that [request] to

   USCIS for processing because we’re not the custodian of the A-file.”). A non-citizen’s A-File

   of which USCIS is the custodian and law enforcement records maintained by ERO are not the

   same records.      See id. at 14:2-14 (explaining that ICE’s records and A-files are not mirror

   images of one another); id. at 55:13-20 (“So now we’re talking about two totally different sets of

   records. . . .   The records that are residing in the A-file at USCIS are not the same records that

   ICE has.”); id. at 14:9-12 (“So A-file records have a more historical view on the individual’s

   immigration status, et cetera, but they wouldn’t have anything that's currently operational which

   would reside at ICE.”); see also id. at 65:20-67:1 (further explaining that the records are

   different). ICE will decline to refer records to sister agencies only in response to a direct

   request to ICE for records in its law enforcement databases. See id. at 54:16-18 (explaining that

   only “records that are residing at ICE which are current records, active records, live records, they

   would be subject to that doctrine”); id. at 35:8-16 (Q. Okay. What if there are additional records

   in ICE’s file like the materials that would be in the A-File, what would you do with those?        A.


                                                     15
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 16 of 41




   So, again, it’s the categorical denial of the records. . . . If they are compiled for law enforcement

   purposes, it would also be included in the 7(A) exclusion or exemption.”) (emphasis added).

          28.     The material cited to support the allegations in the first sentence—about

   Plaintiff’s available means to represent her clients in “many” situations—cannot be presented in

   a form that would be admissible at trial.   Fed. R. Civ. P. 56(c)(2); WJM Revised Practice

   Standards § III.E.4(c). These allegations are neither relevant nor material to the Court’s

   determination of whether ICE’s practice and SOP are facially invalid.      Fed. R. Ev. 401, 402;

   Fed. R. Civ. P. 56(a). As to the substance of the allegations:     Deny.    See Smith Immigration,

   Areas of Practice, available at http://glenwoodimmigration.com/areas-of-practice/ (listing 7 areas

   of practice, of which Freedom of Information Act Requests is one) (last visited Apr. 30, 2019).

   Second sentence:    admit that only one FOIA request is at issue in this case; admit that Plaintiff,

   or others at her law firm, made approximately 63 FOIA requests to ICE in the years between

   April 6, 2012, and March 21, 2019.     ECF No. 84-10; ECF No. 84-11 ¶¶ 8-9.

          29.     First sentence: admit, except for Plaintiff’s characterization of “numerous,” which

   is not a fact; the actual number of requests she has submitted would be a fact. See ECF No. 84-

   10; ECF No. 84-11 ¶¶ 8-9.     Second sentence: deny.       The SOP defines “fugitive,” ECF No.

   84-7 at 2, and applies only to direct requests to ICE for records in the ERO’s law enforcement

   databases the subjects of which are determined by ERO to be fugitives as defined, id. at 1-2;

   Pavlik-Keenan Decl. ¶¶ 11-13; ECF No. 84-6 ¶ 5.       The prior practice has been discontinued.

   Pavlik-Keenan Decl. ¶ 15; Pineiro Decl. ¶¶ 4-9; ECF No. 84-6 ¶ 4; ECF No. 84-11 ¶ 6.

          30.     First sentence: admit that plaintiff had 11 FOIA requests pending with ICE at the

   time this case was filed; otherwise, deny. No FOIA request submitted by Plaintiff that was


                                                    16
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 17 of 41




   pending at the time she initiated this lawsuit was denied based on the fugitive status of the

   subject of a request or were “susceptible” to being denied on this basis. ECF No. 84-11 ¶ 7.

   As to the practice, the response template states that only certain requests were susceptible to

   denial under the challenged practice, where the requested records could assist the alien in

   continuing to evade immigration enforcement efforts.      ECF No. 84-3.     As to the SOP, only

   FOIA requests submitted directly to ICE for records in ERO’s law enforcement databases, the

   subjects of which are determined by ERO to be fugitives as defined by the SOP, are susceptible

   to denial under the SOP.   Supra ¶ 29 (containing a brief factual explanation and specific

   references to supporting evidence). Second sentence: Admit that ICE initially denied a second

   FOIA request under the challenged practice on this date. Deny that the FOIA request was made

   by Plaintiff and further deny that this initial response, which was reversed on appeal within the

   statutory time period for administrative appeals, was the agency’s final response, or resulted in

   the withholding of any records.   ECF No. 19-2; ECF No. 35 at 4-5 & nn.2, 3; ECF No. 41 at 8

   n.6.   Deny that no explanation was given, supra ¶ 10 (providing factual explanation and specific

   reference to supporting evidence); admit that the release of the requested records did moot

   Plaintiff’s claim seeking the release of those records, supra ¶ 12 (providing factual explanation

   and specific references to supporting evidence).

           31.    Deny. Supra ¶¶ 29-30 (providing factual explanation and specific references to

   supporting evidence).   In addition, the material cited to support the allegations in the first

   sentence—Plaintiff’s opinion about a risk of imminent harm—cannot be presented in a form that

   would be admissible at trial.   Fed. R. Civ. P. 56(c)(2); WJM Revised Practice Standards

   § III.E.4(c). Plaintiff’s standing is a legal question for resolution by the Court. Cf., e.g.,


                                                    17
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 18 of 41




   Fidelity National Title Insurance Company v. Woody Creek Ventures, LLC, 830 F.3d 1209, 1214

   n.7 (10th Cir. 2016) (affirming decision to disregard a statement of opinion on an ultimate legal

   issue to be determined by the court in ruling on summary judgment); Wildearth Guardians v.

   Public Service Co. of Colo., 853 F. Supp. 2d 1086, 1090 (D. Colo. 2012) (holding that expert

   opinion on the law was inadmissible, reasoning that “interpretation of the law is a matter for the

   Court”); Hoeck v. Miklich, No. 13-cv-00206-PAB-KLM, 2015 WL 13730079, at *1 n.4 (D.

   Colo. Oct. 26, 2015) (noting that the Court “disregards all statements consisting of legal

   conclusions” in evaluating motions for summary judgment”) (citing Ashcroft v. Iqbal, 556 U.S.

   662, 678 (2009)), recommendation adopted, 2016 WL 806749 (D. Colo. Mar. 1, 2016).

          32.     The material cited to support these allegations—that Plaintiff has suffered “actual

   harm” and been “deprive[ed] [of] her rights protected by and under FOIA”—cannot be presented

   in a form that would be admissible at trial.   Fed. R. Civ. P. 56(c)(2); WJM Revised Practice

   Standards § III.E.4(c). These are legal questions for the Court, and Plaintiff’s opinions on these

   issues are inadmissible. Supra ¶ 31 (collecting authority). As to the substance of the

   allegations: Deny.     Plaintiff has not suffered any actual harm, as the records she requested

   have been released, ECF No. 15 at 1 & 15-4, and she was not the requester for the second

   request, did not complete the administrative appeals process before filing the operative

   complaint, did not seek the release of those records in this (or any other) lawsuit, and the

   requested records were released, ECF No. 35 at 4-5 & nn. 2-3.

          33.     The material cited to support these allegations—that Plaintiff is “subject to the

   risk of imminent harm”—cannot be presented in a form that would be admissible at trial.        Fed.

   R. Civ. P. 56(c)(2); WJM Revised Practice Standards § III.E.4(c). Plaintiff’s standing is a legal


                                                    18
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 19 of 41




   question for the Court, and Plaintiff’s opinion on this issue is inadmissible. Supra ¶ 31

   (collecting authority). As to the substance of the allegations: Deny.      The practice has been

   discontinued, supra ¶ 17 (factual explanation and specific reference to supporting evidence), and

   the SOP has never been applied to Plaintiff, ECF No. 84-11 ¶ 10; Pineiro Decl. ¶ 17.

           34.      The material cited to support these allegations—about Plaintiff’s clients’

   “understanding,” or “lack” of, “critical information related to their immigration status,” and

   Plaintiff’s inability “to adequately understand the issues in her client’s cases and represent her

   clients under applicable law” without obtaining ICE documents through a FOIA request —

   cannot be presented in a form that would be admissible at trial.     Fed. R. Civ. P. 56(c)(2); WJM

   Revised Practice Standards § III.E.4(c). Plaintiffs’ clients are not parties or witnesses to this

   FOIA case, their understanding of information is not relevant to the facial validity of ICE’s

   practice and SOP, and any testimony Plaintiff might attempt to offer concerning her unidentified

   clients’ information “and/or understanding” would be impermissible hearsay. Fed. R. Ev. 401,

   402, 802.     Plaintiff’s inability to adequately understand issues and represent her clients without

   obtaining ICE documents through a FOIA request is similarly irrelevant and immaterial;

   Plaintiff’s clients’ case files are not part of the summary judgment record before the Court (nor

   has Plaintiff indicated that her clients have agreed to waive the attorney-client privilege), and no

   expert testimony concerning adequate representation has been offered in this case. Fed. R. Ev.

   401, 402, 501, 502, 702, 703, 705; Fed. R. Civ. P. 26(a)(2) (governing disclosure of expert

   testimony); Fed. R. Civ. P. 26(b)(1) (limiting discovery to nonprivileged matters).     As to the

   substance of the allegations, Defendant lacks knowledge or information sufficient to form a

   belief as to the truth about allegations.   Neither Plaintiff nor her clients have been deposed in


                                                     19
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 20 of 41




   this FOIA case, Plaintiff’s client files are not part of the summary judgment record, and no

   expert testimony concerning a lawyer’s (in)ability to understand the issues her clients’ cases and

   provide adequate representation based on the records in Plaintiff’s clients’ files (and the absence

   of additional ICE documents that might be available through FOIA requests) has been offered;

   production of Plaintiff’s clients’ files, identification and depositions of Plaintiff’s clients, a

   deposition of Plaintiff, and expert testimony concerning the ability to understand issues and

   represent clients based on records available without obtaining ICE documents through a FOIA

   request would be required to determine the truth of these allegations.       See WJM Revised

   Practice Standards § III.E.4(d). However, because these issues are irrelevant and immaterial to

   the resolution of this case, Defendant is not seeking any additional discovery.

           35.     The material cited to support these allegations—concerning what the “law

   provides”—cannot be presented in a form that would be admissible at trial. Fed. R. Civ. P.

   56(c)(2); WJM Revised Practice Standards § III.E.4(c).        Legal questions are for the Court, and

   Plaintiff’s opinions are inadmissible, irrelevant, and immaterial.     See supra ¶ 31 (collecting

   authority); Fed. R. Ev. 401, 402.    No non-citizens are parties to or witnesses in this FOIA case,

   Plaintiff is not competent to testify as to non-citizens’ experiences, and any testimony she would

   seek to offer would be impermissible hearsay. Fed. R. Ev. 602, 802.           As to the substance of

   the allegations:   Admit.

           36.     The material cited to support these allegations—concerning whether “defenses

   and legal avenues to remain in the country are generally unavailing to a non-citizen,” what

   “generally” happens to fugitives who surrender to ICE, or what defenses and legal rights

   immigration attorneys are generally unable to present—cannot be presented in a form that would


                                                      20
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 21 of 41




   be admissible at trial.   Fed. R. Civ. P. 56(c)(2); WJM Revised Practice Standards § III.E.4(c).

   These matters are not relevant or material.    Fed. R. Ev. 401, 402; Fed. R. Civ. P. 56(a).    No

   non-citizen to whom defenses and legal avenues are “generally unavailing” is a party to or

   witness in this FOIA case, nor are any attorneys representing such unidentified person(s),

   Plaintiff is not competent to testify on the experiences of “a non-citizen” or “the attorney,” and

   any testimony she attempted to offer would be inadmissible hearsay.        Fed. R. Ev. 602, 802.

   As to the substance of the allegations, Defendant denies that non-citizens do not have access to

   their “immigration files.” See, e.g., ECF No. 15-2 (providing A-File to Plaintiff); ECF No. 85-3

   (immigration records released to Plaintiff); ECF No. 85-2 at 14:9-10 (explaining that “A-file

   records have a more historical view on the individual’s immigration status”).      Defendant lacks

   knowledge or information sufficient to form a belief as to the truth about allegations concerning

   the what non-citizens “generally” experience in certain situations, or what defenses or legal

   rights those non-citizens’ attorneys are, or are not, able to present.   No non-citizens or their

   attorneys have been offered or deposed as witnesses in this FOIA case to testify about what their

   experiences generally are; an identification and depositions of such non-citizens and their

   attorneys would be required to discover this information and determine the truth of these

   allegations. See WJM Revised Practice Standards § III.E.4(d). However, because these

   matters are irrelevant and immaterial to the resolution of this case, based on hearsay and not

   otherwise able to be presented in admissible form, Defendant is not seeking any additional

   discovery into these allegations.

           37.     Admit.    The SOP provides that, with respect to FOIA requests submitted directly

   to ICE, the subject of which is identified by ERO to be a fugitive as defined in the SOP, “ICE


                                                     21
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 22 of 41




   FOIA may categorically withhold the fugitive’s law enforcement records or information pursuant

   to FOIA Exemption (b)(7)(A), 5 U.S.C. § 552(b)(7)(A), which permits the withholding of

   records or information compiled for law enforcement purposes to the extent that production of

   law enforcement records or information could reasonably be expected to interfere with law

   enforcement proceedings, and the fugitive disentitlement doctrine.” ECF No. 80-7 at ICE-2.

           38.     The material cited to support these allegations—opinion testimony by ICE’s Rule

   30(b)(6) deponent beyond the scope of topics allowed by the Court about the “legal basis for

   withholding records responsive to a FOIA request”—cannot be presented in a form that would be

   admissible at trial.   Fed. R. Civ. P. 56(c)(2); WJM Revised Practice Standards § III.E.4(c).

   ICE’s 30(b)(6) witness is not competent to testify (nor did Plaintiff ask ICE to provide a

   representative competent to testify) about what the law is, which is a legal determination for the

   Court. Supra ¶¶ 31, 23.       As to the substance of the allegations:   Deny.   The testimony cited

   by Plaintiff reflects that ICE acknowledged that the fugitive disentitlement is not a FOIA

   exemption; it did not address legality, which is Plaintiff’s impermissible legal opinion:

           Q. Okay. All right. So do you agree that the Fugitive Disentitlement Doctrine is
           not an exemption recognized under FOIA?

           A. So, correct, the Fugitive Disentitlement Doctrine is not an exemption. 7(A) would be
           the exemption.

   ECF No. 84-5 at 39:14-19.

           Q Okay. You told me earlier that Fugitive Disentitlement Doctrine is not a FOIA
           exception, right?

           A The fugitive -- so if we're applying a FOIA exemption, just saying FDD would not be a
           proper exemption, correct.

   ECF No. 84-5 at 73:17-22.


                                                    22
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 23 of 41




          39.      Admit, with the exception of the last phrase, “i.e., without ‘categorical

   withholding,’” which is denied. “Categorical withholding” is appropriate under Exemption

   7(A) and therefore could apply in the ordinary course. NLRB v. Robbins Tire and Rubber Co.,

   437 U.S. 214, 224 (1978); DOJ v. Reporters Committee for Freedom of Press, 489 U.S. 749,

   776-77 (1989).

          40.      Admit.

          41.      Admit.    But see ECF Nos. 60-2, 84-7, 85-1 (publicly filing the SOP).

                                              ARGUMENT

          Plaintiff seeks various forms of injunctive and declaratory relief: (1) a declaration that the

   SOP is invalid; (2) a permanent injunction enjoining the application of the SOP, including

   (a) “categorically” withholding records, (b) “deferring” FOIA compliance until an administrative

   appeal is filed, and (c) refusing to refer requests to other agencies; (3) a declaration that ICE’s

   prior practice is invalid; and (4) a permanent injunction prohibiting ICE from “denying any

   applicant access to the FOIA process.”     ECF No. 85 at 5.

          Plaintiff lacks standing to obtain the requested relief.   At this stage, it was Plaintiff’s

   burden to present specific facts to prove by a preponderance of the evidence that she meets each

   element of standing. N. Laramie Range All. v. F.E.R.C., 733 F.3d 1030, 1034 (10th Cir. 2013);

   ECF No. 45 at 4-5. And Plaintiff “must demonstrate standing separately for each form of relief

   sought.”     DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006); see also Davis v. Federal

   Election Comm’n, 554 U. S. 724, 733-34 (2008) (“[S]tanding is not dispensed in gross.          Rather,

   a plaintiff must demonstrate standing for each claim he seeks to press and for each form of relief

   that is sought.”) (internal quotations and citations omitted). In other words, for each form of


                                                     23
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 24 of 41




   requested relief, Plaintiff had to show that it is more likely than not that she will imminently be

   injured by the complained of policy, that her injury is traceable to that policy, and that the

   specific requested relief will remedy her specific injury.    She has not done so.

           The SOP has never been applied to withhold records in response to a FOIA request

   submitted by Plaintiff, and she has presented no evidence that she faces a substantial risk of

   imminent harm from the SOP. Infra Part I.A. As to the practice, Plaintiff likewise has not

   shown that she faces a substantial risk of imminent harm from the practice being applied to a

   FOIA request she may submit in the future. Infra Part II.A.        Plaintiff concedes as much,

   averring that she has “no way of knowing” if the SOP or practice will be applied to deny a FOIA

   request she may submit in the future. ECF No. 85 ¶ 29. That should be the end of this case.

           On the merits, the SOP’s reliance on categorical withholding under FOIA Exemption

   7(A)—withholding the category of records that might reasonably be expected to interfere with

   law enforcement proceedings—was approved by the Supreme Court over 40 years ago. Infra

   Part I.B.1. Plaintiff has not proven that the SOP is facially invalid and results in the wrongful

   withholding of documents under Exemption 7(A) whenever it is applied. Infra Parts I.B.2-4.

           As to the practice, Plaintiff is mistaken that the letter she received in 2015 shows a denial

   of “access to the FOIA process”; nor, in any event, has she proven that the practice resulted in

   the wrongful withholding of records whenever it was applied. Infra Part II.B.

   I.   The Court Should Enter Judgment for Defendant on Plaintiffs’ Challenges to the SOP.

           A. Plaintiff does not have standing to challenge the SOP.

           The SOP has never been applied to withhold records in response to a FOIA request

   submitted by Plaintiff.   ECF No. 84 ¶ 31; supra ¶ 33.       Accordingly, Plaintiff has suffered no


                                                    24
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 25 of 41




   past harm from the SOP that could be remedied by the requested relief. Nor has Plaintiff

   presented evidence demonstrating a substantial risk of imminent harm from the SOP being

   applied to a FOIA request she may submit in the future.        ECF No. 84 at 14-16 (addressing lack

   of evidence to support standing); see also ECF No. 45 (“MTD Order”) at 4-10 (discussing a

   plaintiff’s burden to establish standing).   Plaintiff has conceded as much, averring that she “has

   no way of knowing” whether the SOP will apply to her FOIA requests. ECF No. 85 ¶ 29.

   Because Plaintiff has not carried her burden to demonstrate standing to seek the requested relief,

   the Court should deny Plaintiff’s motion for summary judgment and dismiss Plaintiff’s claims to

   invalidate and permanently enjoin the SOP for lack of jurisdiction.

           B. Plaintiff’s challenges to the facial validity of the SOP fail on the merits.

                     1. “Categorical” withholding of law enforcement records pursuant to FOIA
                        Exemption 7(A) is not “illegal.”

           Plaintiff is mistaken that the SOP is facially invalid because it provides for “categorical”

   withholding of law enforcement records. See ECF No. 85 at 27-28 (seeking summary judgment

   on this basis).    The Supreme Court endorsed categorical withholding of law enforcement

   records under FOIA Exemption 7(A) as early as 1978. NLRB v. Robbins Tire and Rubber Co.,

   437 U.S. 214, 224 (1978) (holding that Exemption 7(A) contemplates that “certain generic

   determinations might be made”). The Court explained that Exemption 7(A) reflects Congress’s

   recognition that “law enforcement agencies ha[ve] legitimate needs to keep certain records

   confidential, lest the agencies be hindered in their investigations or placed at a disadvantage

   when it [comes] time to present their case.”     Id. at 224.    In light of those legitimate needs,

   law enforcement agencies may withhold the category of law enforcement records that could

   reasonably be expected to interfere with enforcement proceedings (i.e., may withhold

                                                     25
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 26 of 41




   “categorically”):   “Congress did not intend to prevent the federal courts from determining that,

   with respect to particular kinds of enforcement proceedings, disclosure of particular kinds of

   investigatory records while a case is pending would generally interfere with enforcement

   proceedings.” Id. at 236 (internal quotation omitted).

          The Supreme Court has since expanded on this reasoning, explaining that “[o]ur cases

   provide support for the proposition that categorical decisions may be appropriate and individual

   circumstances disregarded when a case fits into a genus in which the balance characteristically

   tips in one direction.” DOJ v. Reporters Committee for Freedom of Press, 489 U.S. 749, 776

   (1989) (emphasis added).      The Court explained that its decision in Robbins Tire “encompassed

   the entire category of NLRB witness statements, and a concurring opinion pointed out that the

   category embraced enforcement proceedings by other agencies as well.” Reporters Committee,

   489 U.S. at 776-77 (emphases added).      Indeed, the Court noted that even the partial dissent in

   Robbins Tire “endorsed the ‘generic’ approach to the issue, . . . agree[ing] that ‘the congressional

   requirement of a specific showing of harm does not prevent determinations of likely harm with

   respect to prehearing release of particular categories of documents.’”     Id. at 777 (emphasis

   added) (quoting Robbins Tire, 437 U.S. at 249 (Powell, J.)). Ultimately, the Court expanded

   categorical withholding beyond Exemption 7(A), holding “that for an appropriate class of law

   enforcement records or information a categorical balance may be undertaken [under Exemption

   7(C)] as well.” Id. at 777.

          The SOP is consistent with the approach to categorical withholding endorsed by the

   Supreme Court in Robbins Tire and Reports Committee. The SOP provides that, for FOIA

   requests made directly to ICE, the subjects of which are determined by ERO to be fugitives,


                                                    26
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 27 of 41




   “ICE FOIA may categorically withhold the fugitive’s law enforcement records or information

   pursuant to FOIA Exemption (b)(7)(A), . . . which permits the withholding of records or

   information compiled for law enforcement purposes to the extent that production of law

   enforcement records or information could reasonably be expected to interfere with law

   enforcement proceedings, and the fugitive disentitlement doctrine.” ECF No. 84-7 at ICE-2.

   The SOP applies only to direct requests to ICE for records within ERO’s law enforcement

   databases. Supra ¶¶ 15, 25 (citing Pavlik-Keenan Decl. ¶¶ 12-13); see also ECF No. 84-7 at

   ICE-2 (“ICE FOIA may categorically withhold the fugitive’s law enforcement records or

   information . . .”) (emphasis added).    As ICE explained in its deposition, “on a direct request

   where we’re searching for ICE records, under our domain active investigative files are more

   likely to contain information that would allow a fugitive or an absconder to evade law

   enforcement activities. . . .”   ECF No. 84-5 at 10:13-17.

           “Categorical,” in the context of withholding records in response to a FOIA request for

   ERO law enforcement records, means “all of these records were compiled for law enforcement

   purposes and can be used to evade law enforcement action.” ECF No. 84-5 at 72:22-24; see

   also id. at 33:3-6 (“If the person is a fugitive and the records could be used to evade law

   enforcement actions, then, yes, we would categorically deny those records.”); id. at 34:11-25 (If

   ERO determines that the subject of a FOIA request “is an absconder or they’re a fugitive . . . that

   would make that record, that category of records exemptible under FOIA law under 7(A)

   because any information within that record would help that requester evade law enforcement.”);

   id. at 69:13-17 (“We determine if the person is a fugitive.   Anything we provide that person is




                                                    27
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 28 of 41




   going to help them evade law enforcement activities . . .   So the category of law enforcement

   records within that direct request is now denied under 7(A).”).

          Plaintiff argues that the Court has “already observed [that] ‘categorical’ means ‘absolute’

   or ‘unqualified.’”   ECF No. 85 at 27 (citing ECF No. 73 at 9, in turn citing Categorical,

   Merriam-Webster (2018)); see also ECF No. 73 at 9 (permitting Plaintiff to explore the meaning

   of “categorical” in the Rule 30(b)(6) deposition because, based on the dictionary definition of

   “categorical,” “it appears to the Court that there may be inconsistency between Mr. Pineiro’s

   affidavit and the language of the SOP”).    Plaintiff’s reliance on the dictionary definition of

   categorical ignores the meaning of “categorical” in the FOIA context after Robbins Tire, and the

   testimony Plaintiff elicited at ICE’s deposition:

          Q: And ‘categorical’ means absolute or unqualified. Do you agree with
          that?
          A:   Not in the context that we use it in our SOP or in my declaration.
          Q: Okay. So what does the word ‘categorical’ mean in the SOP and your
          declaration?
          A: It means the category of records compiled for law enforcement purposes
          that can be used by an individual to evade law enforcement activity or to hinder
          law enforcement activity. So ‘categorical’ means exactly that, it’s a category of
          records compiled for law enforcement purposes, not as in absolute . . .

   ECF No. 84-5 at 71:25-72:12 (emphasis in second response added).7

          Plaintiff is not entitled to a declaration that the SOP is illegal, or a permanent injunction

   enjoining its application, because the SOP provides for “categorical” withholding.




   7
     Plaintiff also appears to argue that categorical withholding is impermissible under FOIA
   because FOIA provides that segregable portions of non-exempt records should be released. See
   ECF No. 85 at 27. The Supreme Court rejected that argument in Robbins Tire, 437 U.S. at 224,
   and again in Reporters Committee, 489 U.S. at 778.
                                                       28
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 29 of 41




                         2. Exemption 7(A) by any other name is not illegal.

           Plaintiff also takes issue with the use of the phrase “fugitive disentitlement doctrine” in

   the SOP.    ECF No. 84 at 22-27. But Plaintiff does not claim that the SOP provides for ICE to

   withhold documents under the fugitive disentitlement doctrine that are not already being

   withheld under Exemption 7(A).       The SOP provides that, in response to direct requests to ICE,

   the subjects of which ERO determines to be fugitives, “ICE FOIA may categorically withhold

   the fugitive’s law enforcement records or information pursuant to FOIA Exemption (b)(7)(A),

   . . . and the fugitive disentitlement doctrine.”   ECF No. 84-7 at ICE-2; see also ECF No. 84-6

   ¶ 5 (“[T]here is never a situation in which ICE FOIA would deny a fugitive alien’s FOIA request

   on the basis [of] the fugitive disentitlement doctrine but not FOIA Exemption 7(A).”).        As

   Magistrate Judge Mix found, “from the plain language of the SOP and Mr. Pineiro’s supporting

   statement, it appears that the agency applies both the (b)(7)(A) exception and the fugitive alien

   doctrine to justify withholding certain documents.”      ECF No. 73 at 8.8

           Nor is Plaintiff correct that ICE has claimed that “a person’s ‘fugitive’ status expands

   exception [7(A)].”    ECF No. 85 at 25.     The actual testimony elicited in response to Plaintiff’s

   questions was just the opposite, stating that while Exemption 7(A) does encompass documents

   on which a fugitive might rely to continue to avoid law enforcement, it also covers more than

   that:   “So if the person is a fugitive -- well, all right, so 7(A) is way more than just the Fugitive

   Disentitlement Doctrine . . . . So we’re talking about a large amount of other types of records

   that would be withheld under 7(A).” ECF No. 84-5 at 25:18-22; see also id. at 74:4-5 (“7(A)


   8
     As discussed above, even after the SOP was adopted, ICE continued—in error—to send out
   letters using an old letter template that—erroneously—did not explicitly state that documents
   were being withheld under Exemption 7(A). Supra at 2-3.
                                                      29
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 30 of 41




   encompasses way more than just the Fugitive Disentitlement Doctrine.”); id. at 74:20-75:12

   (“[T]he Fugitive Disentitlement Doctrine would be -- would -- when we apply it, we apply

   Exemption 7(A), which is that they’re records compiled for law enforcement purposes that

   would be used to evade law enforcement action.            But 7(A) -- it doesn’t have to be a Fugitive

   Disentitlement Doctrine for it to be a 7(A). . . .    I could apply 7(A) exemptions to more than just

   a fugitive requesting their records. . . .   So if a reporter asked me for records that are part of a

   current and active investigation, I can apply 7(A). It’s not because the reporter is a fugitive.”).

           At bottom, Plaintiff’s argument is that the Court should invalidate the SOP, and enter a

   permanent injunction prohibiting its application, because the SOP includes the phrase “fugitive

   disentitlement doctrine.”     But Plaintiff is not entitled to judicial line-editing of the SOP, or a

   permanent injunction enjoining the SOP on this ground.           It was Plaintiff’s burden to show that

   the SOP is invalid in all its applications, and this, she has not done.

           As an initial matter, Plaintiff is mistaken that the fugitive disentitlement doctrine

   (1) applies only to criminal appeals and (2) “has no application whatsoever to FOIA.” ECF No.

   85 at 22. On the first point, the Courts of Appeals have consistently and unanimously held that

   the fugitive disentitlement doctrine applies outside of the criminal appellate context, including to

   immigration proceedings. See, e.g., Martin v. Mukasey, 517 F.3d 1201, 1202 (10th Cir. 2008)

   (dismissing petition for review of final order of removal based on the fugitive disentitlement

   doctrine); Sapoundjiev v. Ashcroft, 376 F.3d 72, 728 (7th Cir. 2004) (“Every circuit that has

   considered the issue has concluded that the fugitive-disentitlement doctrine applies to

   immigration cases, and that aliens who avoid lawful custody forfeit judicial review.”).         On the

   second point, courts have also held that the fugitive disentitlement doctrine applies to FOIA


                                                        30
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 31 of 41




   cases.   See, e.g., Maydak v. U.S. Dep’t of Educ., 150 F. App’x 136, 138 (3d Cir. 2005)

   (affirming dismissal of FOIA case under the fugitive disentitlement doctrine); Doyle v. Dep’t of

   Justice, 668 F.2d 1365, 1365-66 (D.C. Cir. 1981) (same)9; Meddah v. Reno, No. 98-1444, 1998

   U.S. Dist. LEXIS 23620 (E.D. Pa. Dec. 3, 1998) (applying fugitive disentitlement doctrine and

   dismissing FOIA complaint); but see Lazaridis v. DOJ, 713 F. Supp. 2d 64, 70 (D.D.C. 2010)

   (declining to dismiss FOIA case under the fugitive disentitlement doctrine).

            More fundamentally, in considering the facial validity or invalidity of the SOP, as long as

   documents are properly withheld under a FOIA Exemption (here, Exemption 7(A)), then the

   invocation of an incorrect basis for withholding records by the agency would not amount to a

   FOIA violation.     District courts determine “de novo” whether an agency has (im)properly

   withheld documents from a complainant in response to a FOIA request. 5 U.S.C.

   § 552(a)(4)(B).    And “an agency does not waive FOIA exemptions by not raising them during

   the administrative process.” Young v. CIA, 972 F.2d 536, 538 (4th Cir. 1992); see also, e.g.,

   Living Rivers, Inc. v. U.S. Bureau of Reclamation, 272 F. Supp. 2d 1313, 1318 (D. Utah 2003)

   (citing Young and Ford v. West, No. 97-1342, 1998 WL 317561, at *1 (10th Cir. June 12, 1998));

   Sinito v. DOJ, No. 87-0814, 2000 U.S. Dist. LEXIS 22504, at *25 (D.D.C. July 12, 2000) (“The

   FOIA clearly directs district courts to review agency actions de novo. Therefore, an agency is not




   9
     Superseded in part by Ortega-Rodriguez v. United States, 507 U.S. 234 (1993), as recognized
   by Daccarett-Ghia v. C.I.R., 70 F.3d 621, 626 (D.C. Cir. 1995). Daccarett-Ghia recognized,
   and reaffirmed, the dismissal of the FOIA suit in Doyle under the fugitive disentitlement doctrine
   “because the fugitive’s civil suit sought records that were ‘not devoid of a relationship’ to the
   criminal charges pending against him, i.e., the subject matters of the civil and criminal cases
   were not completely divorced from each other.” 70 F.3d at 626 n.4 (citing and quoting Doyle,
   668 F.2d at 1365); id. (“Our holding in this case does not disturb that aspect of Doyle.”).
                                                    31
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 32 of 41




   barred from invoking a particular exemption in litigation merely because that exemption was not

   cited in responding to the request at the administrative level.”).

           As long ICE properly withholds documents under FOIA Exemption 7(A) when it applies

   the SOP, the additional name that ICE appends to its decision at the agency level—be it the

   “fugitive disentitlement doctrine,” or anything else—does not affect a court’s de novo

   determination of whether the agency has (im)properly withheld records in response to a FOIA

   request.     Cf. Shannahan v. IRS, 672 F.3d 1142, 1144, 1151 (9th Cir. 2012) (affirming the

   decision to withhold certain records under FOIA Exemptions 3 and 7(A), declining to reach the

   question of whether requester had no right to disclosure under FOIA based on the fugitive

   disentitlement doctrine).

              In this putative pattern and practice case, of course, there is no specific FOIA request in

   response to which Plaintiff is asking the Court to determine de novo whether agency records

   have been improperly withheld. Rather, Plaintiff argues that the SOP is facially invalid.         But

   Plaintiff has not shown that, notwithstanding its inclusion of the phrase “fugitive disentitlement

   doctrine,” the SOP results in the wrongful withholding of records under Exemption 7(A) in all

   (or even most) of its applications. See ECF No. 84 at (discussing Plaintiff’s burden in seeking

   to hold the Policy facially invalid). If, in the future, a FOIA request is improperly denied under

   the SOP, and the agency affirms the withholding on appeal (or does not decide the appeal within

   20 days), then that requester can seek relief from the court, which will determine the issue de

   novo.      5 U.S.C. § 552(a)(4)(B).   But Plaintiff is not entitled to a declaration that the SOP is

   facially invalid, or a permanent injunction barring the SOP’s application, in this case.




                                                      32
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 33 of 41




                  3. ICE does not refuse to refer FOIA requests for which ICE is not the
                     custodian to the custodial agency.

          ICE does not, in response to FOIA requests seeking documents for which ICE is not the

   custodian, refuse to refer such requests to the custodial agency when the subject of the request is

   a fugitive. See ECF No. 85 at 29-30 (seeking summary judgment on this basis).         Plaintiff has

   not identified any instance in which such an alleged refusal to transfer occurred, and her

   speculative claim that this might occur is not ripe. See ECF No. 84 at 25-26 (addressing

   ripeness based on hypotheticals). Nor does she have standing to bring such claim, as she has

   never been injured by this hypothetical action, and does not face any imminent injury.

          Moreover, ICE does in fact refer requests for documents for which is not the custodian to

   its sister components, even when ERO identifies the subject of the request as a fugitive. Supra

   ¶ 27; Pavlik-Keenan Decl. ¶ 25 & Ex. N.     The Court should deny Plaintiff’s request for relief on

   this basis and enter judgment in favor of Defendant on Plaintiff’s claim based on (mistaken)

   speculation that ICE would refuse to refer or transfer requests to other DHS components in

   response to FOIA requests submitted by or on behalf of fugitives.

                  4. The SOP does not eliminate the statutory right to administrative appeal.

          Plaintiff also argues that, under the SOP, ICE defers its obligation to release records in

   response to FOIA request until an administrative appeal is filed, thereby effectively eliminating

   the administrative right of appeal. ECF No. 85 at 21, 25-26, 28-29.      But the SOP has never

   been applied to Plaintiff, and her challenge to how appeals are handled under the SOP is not ripe.

   See ECF No. 84 at 25-26.

          Moreover, Plaintiff’s argument is premised on her mistaken belief that categorical

   withholding is impermissible under FOIA:      Plaintiff argues that ICE defers “the correct

                                                   33
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 34 of 41




   application of legitimate FOIA exceptions . . . until a FOIA requester appeals the initial

   ‘categorical’ withholding,” thereby “effectively eliminat[ing] the administrative right of appeal.”

   Id. at 28. As explained above, the premise for this argument is incorrect; categorical

   withholding under Exemption 7(A) is permissible. Supra Part I.B.1.

           Because Plaintiff’s premise that categorical withholding is per se impermissible is

   incorrect, the responses to FOIA requests submitted by two non-parties show not that the SOP is

   facially invalid, but that the administrative appeals process works. See ECF No. 85 at 26

   (relying on responses to FOIA requests submitted by Melody Poole and Daniel Harris).            Both of

   those requesters received responses based on the erroneous letter templates stating that ICE’s

   now-discontinued fugitive “practice” was the basis for withholding.         ECF Nos. 85-6, 85-9; see

   also supra at 2-3 & ¶ 17.     But, when those requesters appealed, OPLA reversed the original

   decisions, and directed ICE FOIA to re-process the requests and release responsive, non-exempt

   documents.     ECF Nos. 85-7, 85-8. This is how the administrative-appeals process is supposed

   to work.   A FOIA requester is required to exhaust her claim by filing an administrative appeal

   with the agency before she can file suit.     5 U.S.C. § 552(a)(6)(A)(ii); see also, e.g., Hidalgo v.

   FBI, 344 F.3d 1256, 1259 (D.C. Cir. 2003) (“[T]his statutory scheme requires each requestor to

   exhaust administrative remedies.”) (internal quotation omitted).        Administrative exhaustion is

   required to permit an agency “to correct or rethink initial misjudgments or errors,” Hidalgo, 344

   F.3d at 1260 (internal quotation omitted), “prevent[] premature interference with agency

   processes,” and to afford “the parties and the courts the benefit of [the agency’s] experience and

   expertise . . . . ,” id. at 1259 (internal quotations omitted).   If either Ms. Poole or Mr. Harris

   remains dissatisfied with the agency’s final action on their appeals, they can challenge the


                                                       34
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 35 of 41




   agency’s decision in court. 5 U.S.C. § 552(a)(4)(B), (6)(A)(ii).        But Plaintiff cannot rely on

   harm that she speculates Mr. Harris or Ms. Poole may suffer under FOIA, depending on the

   responses to their appeals, as grounds to find the SOP facially invalid.10

           Because categorical withholding under Exemption 7(A) is permissible under FOIA, the

   SOP does not “defer[] substantive compliance with FOIA until the appeal,” ECF No. 85 at 28, or

   “eliminate[] the administrative right of appeal,” id., and Plaintiff’s challenge on this score

   amounts to a desire to make line edits to the SOP to incorporate the steps set out in the appellate

   procedures into the prior section of the SOP, see id. at 25-26.   Plaintiff is not entitled to a

   finding of facial invalidity or a permanent injunction on this basis.

   II.   The Court Should Reject Plaintiff’s Challenges to the Practice and Enter Summary
         Judgment in Favor of Defendant.

           A. Plaintiff lacks standing to invalidate and permanently enjoin the practice.

           In ruling on Defendant’s motion to dismiss, the Court opined that Plaintiff’s case for

   standing to challenge the practice was “not overwhelming,” and found it “concerning” that



   10
      Nor is this argument advanced by Plaintiff’s reliance on a response she received to a FOIA
   request that pre-dated the SOP. See ECF No. 85 at 21 (relying on same). Plaintiff argues that
   the response letter does not rely on Exemption 7(A) as a basis for withholding or redacting
   records. Id. But that letter was issued before the SOP was adopted. And, in any event,
   Exemption 7(A) is temporal in nature, and once a law enforcement proceeding is no longer
   pending or reasonably anticipated, then the records must be released unless subject to another
   exemption. As the corrected letter template explains, “once all pending matters are resolved and
   FOIA Exemption 7(A) is no longer applicable, there may be other exemptions which could
   protect certain information from disclosure . . . .” Ex. L at 1; accord Poitras v. DHS, 303 F.
   Supp. 3d 136, 157 (D.D.C. 2018) (“Exemption 7(A) is temporal in nature, and an agency seeking
   to invoke the exception must show that the material withheld relates to a concrete prospective
   law enforcement proceeding. Thus, reliance on Exemption 7(A) may become outdated when
   the proceeding at issue comes to a close.”) (internal quotations and citations omitted). The fact
   that a response letter issued before the SOP was adopted did not cite Exemption 7(A) has no
   bearing on Plaintiff’s claim that the SOP is facially invalid.
                                                    35
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 36 of 41




   Plaintiff “‘regularly’ submits FOIA requests but has alleged only three instances of denial based

   on the Fugitive Practice.”   ECF No. 45 at 11 (Apr. 5, 2017). Now, after an additional two

   years of regularly submitting FOIA requests, Plaintiff’s case for standing to invalidate the

   practice is even less overwhelming. It is now based on two, not three, alleged instances of

   denial based on the practice. See ECF No. 85 ¶¶ 6, 11 (relying on two FOIA requests pursuant

   to which documents were originally withheld under the practice). However, for only one of

   those two requests was Plaintiff herself the requester and the mandatory administrative appeal

   process completed. Id. ¶¶ 6-7 (referring to the request for Ms. Sanchez’s records); see also

   supra ¶¶ 11, 30, 32.11   “[S]tanding under FOIA is limited to the person who made the initial

   request,” Feinman v. FBI, 680 F. Supp. 2d 169, 172 (D.D.C. 2010), and administrative

   exhaustion is a pre-requisite to suit, supra Part I.B.4.

          But whether Plaintiff’s case for standing seeking to invalidate and permanently enjoin the

   practice is based on a single FOIA request, or two, past harm alone is not enough to warrant

   prospective declaratory and injunctive relief.    ECF No. 45 at 8-9.   Plaintiff was required to

   come forward with evidence demonstrating that she faces a substantial risk of imminent harm

   from the practice, i.e., that ICE will invoke the practice to deny one of her future FOIA requests.




   11
      The other request was submitted by a Ms. Brown. ECF No. 19-2. And, although Magistrate
   Judge Mix gave Plaintiff until February 13, 2017 to file her amended complaint so that the
   administrative appeals process could be completed for Ms. Brown’s request, see ECF No. 30
   (Jan. 9, 2017), Plaintiff elected to file her amended complaint a month before the deadline, and
   before the administrative appeal period ended, ECF No. 31 (Jan. 12, 2017). Records were
   released in response to this request on appeal. Supra ¶¶ 11, 30, 32. Ms. Brown would not
   have had standing to bring a FOIA suit based on the initial denial of this request, and it does not
   advance Plaintiff’s case for standing, either.
                                                     36
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 37 of 41




   Id. at 10.   She did not do so, and again, conceded that she has no evidence that the practice will

   apply to her in the future, averring that she “has no way of knowing.” ECF No. 85 ¶ 29.

           Plaintiff lacks standing to obtain invalidate and permanently enjoin the practice, and her

   claims seeking this relief should be dismissed for lack of jurisdiction.

           B. The practice has been discontinued, and Plaintiff has not shown that the practice
              was illegal in all of its applications.

           Plaintiff argues that the practice should be invalidated and permanently enjoined because

   FOIA does not permit an agency to “deny access to the FOIA process.”        ECF No. 84 at 18-20.

           First, Plaintiff is mistaken that ICE continues to employ the practice.   As discussed

   above, ICE erroneously failed to update its “fugitive” letter template in FOIAXpress following

   the adoption of the SOP. Supra at 2-3 & ¶ 17. But notwithstanding this admitted error, the

   SOP was adopted, and it was sent by the ICE FOIA Officer to ICE FOIA employees with the

   instruction to “FOLLOW IMMEDIATELY.”             Supra at 2-3; Pavlik-Keenan Decl. ¶ 11 & Ex. K.

   The ICE FOIA Officer’s email instructions, including that a fugitive status check will only be

   applied to direct requests to ICE, are consistent with the SOP. Ex. K.     ICE no longer employs

   the practice set out in the September 3, 2015, letter responding to Plaintiff’s request for Ms.

   Sanchez’s records. Supra at 2-3 & ¶ 17.

           Second, notwithstanding the “deny access” language—which ICE admitted in its

   deposition was improperly worded—the letter referencing the practice does not reflect a denial

   of access to the FOIA “process.” The letter states that it “is ICE’s practice to deny fugitive

   alien FOIA requesters access to the FOIA process when the records requested could assist the

   alien in continuing to evade immigration enforcement efforts. The agency has reviewed the

   information sought in your request and has determined that there is a connection between that

                                                    37
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 38 of 41




   information and the subject of the request’s status as a fugitive.”      ECF No. 85-6 at 1 (emphasis

   added); supra ¶ 18.      ICE testified that the letter is consistent with access to (not a denial of) the

   FOIA process:        persons who received the letter “were afforded access to the FOIA because we

   received a FOIA request, we performed intake on the FOIA request, we sent a search for records

   to the program office, the program office informed us that the individual was a fugitive, and we

   sent a letter informing the individual in response to their FOIA request that they were a fugitive

   . . . . .” ECF No. 84-5 at 49:19-50:1.

           Plaintiff alleged that the practice “is illegal under FOIA, and results in the illegal

   withholding of documents under FOIA whenever it is applied.”            ECF No. 32 ¶ 45.     It was her

   burden to prove this to prevail on her facial challenge.      ECF No. 84 at 19-20 (discussing the

   burden in a facial challenge). Plaintiff has not done so.       Notwithstanding the admittedly

   erroneous “deny access” language, Plaintiff has not shown that the practice results in the

   wrongful withholding of records under FOIA whenever it was (though is no longer) applied.

   III.   The Scope of the Requested Remedies Is Too Broad.

           Plaintiff is not entitled to the injunctive and declaratory relief that she seeks in this case.

   Supra Parts I, II.    Even if Plaintiff had standing (she does not), and even if she had proven her

   claim(s) of invalidity (she has not), she still would not be entitled to the relief that she requested.

   Jennifer Smith is the only plaintiff in this case, and only FOIA requests that she herself made (or

   will make in the future) are at issue. (Plaintiff objected to “discovery requests to the extent that

   they seek information regarding persons other than Plaintiff.” ECF No. 84-9 at 1.) Available

   relief is limited to ICE’s conduct vis-à-vis Jennifer Smith. ACLU v. U.S. Dep’t of State, 249 F.

   Supp. 3d 275, 286 (D.D.C. 2017) (“The D.C. Circuit has recently held that, in a FOIA case, the


                                                       38
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 39 of 41




   Court likely has no power to enjoin the government from engaging in a policy or practice . . .

   writ large, but can only order the agency to cease any actions vis-à-vis the plaintiffs in the

   lawsuit.”) (citing Citizens for Responsibility and Ethics in Washington v. DOJ, 846 F.3d 1235,

   1243-44 (D.C. Cir. 2017) (holding that courts have “no authority under FOIA” to remedy “an

   injury suffered by the general public,” but instead are limited “relieving the injury suffered by

   the individual complainant”) (internal quotations omitted)).

          The requirement that injunctive relief be limited to Plaintiff herself follows from Article

   III standing requirements.   The Supreme Court recently reaffirmed that “standing is not

   dispensed in gross: A plaintiff’s remedy must be tailored to redress the plaintiff’s particular

   injury.”   Gill v. Whitford, 138 S. Ct. 1916, 1934 (2018) (emphasis added) (internal quotation

   omitted). It is the scope of Plaintiff’s injury, not the scope of the challenged policy or practice,

   that governs the permissible scope of an injunction.    Fundamental principles of equity dictate

   the same result.   Injunctions “should be no more burdensome to the defendant than necessary to

   provide complete relief to the plaintiffs.” Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753,

   765 (1994) (internal quotation omitted).

          Plaintiff’s request for a declaration that the prior practice is illegal suffers from an

   additional problem.    The records initially withheld from Plaintiff based on the practice have

   been released, and the practice is no longer applied. Supra at 2-3 & ¶¶ 9, 17, 32. A

   declaration that the practice is invalid would not remedy any harm suffered by Plaintiff. Cf.

   Hewitt v. Helms, 482 U.S. 755, 761 (1987) (“The real value of the judicial pronouncement-what

   makes it a proper judicial resolution of a ‘case or controversy’ rather than an advisory opinion-is

   in the settling of some dispute which affects the behavior of the defendant towards the plaintiff.”)


                                                    39
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 40 of 41




          If the Court finds that Plaintiff is entitled to relief, the relief should be limited to Plaintiff,

   and no broader than necessary to remedy the harm the Court finds that Plaintiff herself suffered.

                                              CONCLUSION

          For the foregoing reasons, Defendant respectfully requests that the Court deny Plaintiff’s

   motion for summary judgment, and enter judgment in favor of Defendant.


   DATED:     May 3, 2019                                  Respectfully Submitted,

                                                           JASON R. DUNN
                                                           United States Attorney

                                                           s/ Ian J. Kellogg
                                                           Ian J. Kellogg
                                                           Assistant United States Attorney
                                                           1801 California Street, Suite 1600
                                                           Denver, Colorado 80202
                                                           Telephone:(303) 454-0100
                                                           Fax: (303) 454-0407
                                                           ian.kellogg@usoj.gov




                                                      40
Case 1:16-cv-02137-WJM-KLM Document 88 Filed 05/03/19 USDC Colorado Page 41 of 41




                                   CERTIFICATE OF SERVICE

   I hereby certify that on May 3, 2019, I electronically filed the foregoing with the Clerk of Court
   using the ECF system which will send notification of such filing to the following e-mail
   addresses:

          Dan@CulhaneLaw.com
          msilverstein@aclu−co.org
          sneel@aclu−co.org


                                                                s/ Ian J. Kellogg
                                                                U.S. Attorney’s Office
